Citation Nr: 1327192	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law requires that when VA determines whether a disorder is related to service or to a presently service-connected disorder, it also must determine whether the service-connected disorder WORSENED OR AGGRAVATED the non-service connected disorder. Although the Veteran was afforded a VA examination in September 2009 which found that hypertension was  "most likely not due to his diabetes mellitus, " the examiner did not provide explain his opinion or comment whether hypertension is aggravated by diabetes mellitus. 

The Veteran has reported reviewing numerous studies indicating that diabetes mellitus may cause or worsen hypertension. However, he has not submitted these studies. Because the claim remains pending, he may submit these studies in support of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a reasonable period of time to submit studies or any other evidence not now of record in support of his claim which he contends that diabetes mellitus CAUSED OR WORSENED hypertension. 
2. After a reasonable period of time or after the Veteran's response is received, RETURN THE CLAIMS FOLDER to the VA hypertension examiner who conducted the September 2009 VA examination. If the examiner is not available, schedule the Veteran for a VA hypertension examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.  

The examiner should provide an opinion as to whether the Veteran's hypertension was CAUSED BY OR PERMANENTLY WORSENED by the Veteran's service-connected diabetes mellitus.

The LAW REQUIRES THAT THE EXAMINER MUST PROVIDE A FULLY REASONED OPINION FOR ANY CONCLUSIONS REACHED.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 



THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      CONTINUED ON NEXT PAGE
      
      
      
      
      
      
      
      
      
      
      
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


